

	

		II

		109th CONGRESS

		1st Session

		S. 1551

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Vitter (for himself,

			 Ms. Stabenow, and

			 Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To clarify that the overall trade

		  negotiating objectives of the United States include avoiding provisions in

		  trade agreements that restrict the access of consumers in the United States to

		  pharmaceutical imports, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Protecting Free Trade in

			 Pharmaceuticals Act of 2005.

		2.Pharmaceutical

			 imports; objectives in negotiation of trade agreements

			(a)In

			 generalSection 2102(a) of

			 the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3802(a)) is

			 amended—

				(1)by striking and at the end

			 of paragraph (8);

				(2)by striking the period at the end of

			 paragraph (9) and inserting ; and; and

				(3)by adding at the end the following:

					

						(10)to avoid negotiating trade agreements that

				could restrict, or be interpreted to restrict, the access of consumers in the

				United States to pharmaceutical imports from countries with a pharmaceutical

				infrastructure that is equivalent, or superior, to that of the United

				States—

							(A)by or through the use and development of

				the doctrine of international patent exhaustion, as interpreted or applied by

				United States courts on the date of enactment of this Act; or

							(B)by making it a violation for the United

				States to enact legislation permitting pharmaceutical imports without the

				consent of patent owners when the products involved have been sold outside the

				United

				States.

							.

				(b)Certain

			 prohibitionsNotwithstanding

			 any other provision of law, the United States Trade Representative—

				(1)may not enter into a bilateral or

			 multilateral trade agreement that, with respect to the importation of

			 pharmaceutical products without the consent of the patent owners, includes

			 provisions that are the same or similar to the provisions of—

					(A)paragraph 2 of Article 16.7 of the United

			 States-Singapore Free Trade Agreement;

					(B)paragraph 4 of Article 17.9 of the United

			 States-Australia Free Trade Agreement; or

					(C)paragraph 4 of Article 15.9 of the United

			 States-Morocco Free Trade Agreement; and

					(2)may not, with respect to the importation of

			 pharmaceutical products without the consent of the patent owners, negotiate an

			 agreement or understanding with respect to any of the provisions referred to in

			 paragraph (1).

				(c)Intellectual

			 property; advisory committee for united states trade

			 representativeWith respect

			 to the advisory committee established to provide advice to the United States

			 Trade Representative on matters relating to intellectual property, the

			 Representative shall ensure that, for each meeting that is held after the date

			 of the enactment of this Act and relates or potentially relates to the

			 importation of pharmaceutical products into the United States—

				(1)the membership of the committee includes

			 members who represent the interests of consumers of such products; and

				(2)the number of such members constitutes not

			 less than 10 percent of the membership of the committee.

				

